695 N.E.2d 98 (1998)
In the Matter of Thomas F. ASTBURY.
Nos. 98S00-9309-DI-977, 95S00-9707-DI-420.
Supreme Court of Indiana.
May 27, 1998.
ORDER ACCEPTING RESIGNATION
Comes now Thomas F. Astbury, the respondent in this proceeding, and tenders an Affidavit of Resignation, from the practice of law in this state, pursuant to Ind.Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised, now finds that the respondent's affidavit meets the necessary elements of Admis.Disc.R. 23, Section 17, that the resignation should be *99 accepted, and that, accordingly, all other proceedings pending in the case should be concluded.
IT IS, THEREFORE, ORDERED that the resignation of Thomas F. Astbury is accepted. Accordingly, he is hereby removed as a member of the Bar of this State, and the Clerk of this Court is directed to strike his name from the Roll of Attorneys. The respondent must comply with the provisions of Admis.Disc.R. 23, Section 4 in order to become eligible for reinstatement.
IT IS FURTHER ORDERED that, by reason of the Order accepting the respondent's resignation, all issues not previously adjudicated in this proceeding are now concluded.
The Clerk of the Court is directed to forward notice of the Order in accordance with the provisions of Admis.Disc.R. 23, Section 3(d) governing disbarment and suspension.
All Justices concur.